Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 1 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 2 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 3 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 4 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 5 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 6 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 7 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 8 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 9 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 10 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 11 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 12 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 13 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 14 of 15
Case 4:20-cv-01487 Document 1 Filed on 04/27/20 in TXSD Page 15 of 15




                        ,
                            'l' •

                            }\
                            ,,
                            '
